DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 21-61 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24-32, 39-42, 44-47, and 49 are rejected under 35 U.S.C. 102(a) as being anticipated by Brown ‘813 (US 20130271813 A1).
Regarding claim 21, Brown ‘813 teaches an apparatus for controlling at least one optically switchable device (Fig. 4, ¶66, control apparatus for IGU 102 which comprises electrochromic devices 220), comprising at least one controller (Figs. 1 and 4, ¶62-63, network controller 112 controlling individual microcontrollers 274) operatively coupled to a voltage regulator (Fig. 4, 276), which at least one controller is configured to: 
(i) generate, or direct generation of, a command voltage signal (Fig. 4, Vcommand) based at least in part on a target optical state of the at least one optically switchable device (¶63-64, adjustment of Vcommand based on feedback from the switchable device and/or additional sensors, Fig. 3 and ¶53, voltage details of the optical state(s)); 
(ii) generate, or direct generation of, an enable signal (¶63-64, microcontroller 274’s drive control algorithm i.e. an enabling of drive and/or disabling of drive, ¶75, microcontroller “at certain times of day as well as according to certain times of year, according to certain conditions or in response to other feedback, or based on manual input” i.e. a scheduled, feedback-based, or manual enabling); 
(iii) direct the voltage regulator (Fig. 4, PWM 276) to 
(I) receive power at an initial voltage (Fig. 4, PWM 276 receiving Vsupply), 
(II) alter the initial voltage based at least in part on the command voltage signal (¶63-64, ¶74-75 and Fig. 4) to provide a voltage signal at a regulated voltage (VPW1 and/or VPW2), and 
(III) output the voltage signal at the regulated voltage to power the at least one optically switchable device (¶63-64, Fig. 4); 
(iv) deassert, or direct deassertion of, the enable signal (¶63, drive control i.e. an enabling of drive and/or disabling of drive) responsive at least in part to an indication that an optical state of the at least one optically switchable device has reached the target optical state (¶74, at a desired optical state, switching PWM to save energy by not drawing power from Vsupply, i.e. the apparatus is no longer enabled); and 
(v) direct the voltage regulator (PWM 276) to enter a sleep mode at least in part in connection with deassertion of the enable signal (¶74, switching PWM 276 to save energy by not drawing power from Vsupply).
Regarding claim 24, Brown ‘813 teaches the apparatus of claim 21, and further discloses an H-bridge configuration for regulating the supply voltage (¶72, Figs. 4 and 5B).
Regarding claim 25, Brown ‘813 teaches the apparatus of claim 21, and further discloses wherein the voltage regulator comprises a circuit configured to generate a pulse width modulated (PWM) signal based at least in part on the command voltage signal (Fig. 4, 276 with input Vcommand).
Regarding claim 26, Brown ‘813 teaches the apparatus of claim 24, and further discloses wherein the voltage regulator comprises at least one inductive element to filter the PWM signal to provide the voltage signal (¶69 and Figs. 5A, 5B).
Regarding claim 27 and 28, Brown ‘813 teaches the apparatus of claim 21, Brown ‘813 further discloses wherein the voltage regulator comprises a polarity switch (¶51) and wherein the voltage regulator comprises a plurality of switches (¶74, switches 304, 306, 308, 310).
Regarding claim 29 and 30, Brown ‘813 teaches the apparatus of claim 21, and further discloses wherein the voltage regulator is operatively coupled to a feedback control loop based on voltage or current over the optically switchable device (¶78, voltage or current feedback from the electrochromic device or PWM).
Regarding claim 31, Brown ‘813 teaches the apparatus of claim 21, and further discloses wherein the voltage regulator is configured to operate in a boost mode (Fig. 6, S3 to S4).
Regarding claim 32, Brown ‘813 teaches the apparatus of claim 21, and fairly suggests wherein the at least one controller is configured to direct the voltage regulator to be in a high impedance state during the sleep mode (¶74, an insulating or outright open circuit being infinite impedance).
Regarding claim 39, Brown ‘813 teaches the apparatus of claim 21, and further discloses wherein the at least one controller is configured to read from a memory or receive: (i) one or more device parameters (¶27, ¶79-83), (ii) one or more first drive parameters (¶27, ¶63, ¶79-83), and/or (iii) one or more lite identifiers (¶27, Fig. 1), associated with the optically switchable device.
Regarding claim 40, Brown ‘813 teaches the apparatus of claim 39, wherein the at least one controller is configured to send, or direct sending of, the one or more device parameters, the one or more first drive parameters, the one or more lite identifiers, and/or an identifier of the apparatus, to at least one other controller (¶39, ¶61, communication between network controller 112, BMS 110 and individual microcontrollers 274 of each window controller 114).
Regarding claim 41, Brown ‘813 teaches the apparatus of claim 40, and further discloses wherein the at least one other controller is configured to: (a) process, or direct processing of, the one or more device parameters, the one or more first drive parameters, the one or more lite identifiers, and/or an identifier of the apparatus (Fig. 1, ¶61, ¶67), and (b) direct alteration of an optical state of the at least one optically switchable device (Fig. 1, ¶61, ¶67).
Regarding claim 42, Brown ‘813 teaches the apparatus of claim 21, wherein the at least one controller is configured to (a) assert, or direct assertion of the enable signal at least in part to an other indication regarding the optical state of the optically switchable device (¶64, generating Vcommand in response to smart logic or conditioner signals ‘other’ than the the feedback signals from the electrochromic device), and (b) direct the voltage regulator to awaken from the sleep mode responsive at least in part to assertion of the enable signal (¶74, necessarily closing the voltage regulator switches lest the window controller be inoperable for its intended purpose).
Regarding claim 44, Brown ‘813 teaches the apparatus of claim 21, and further discloses wherein the at least one controller is configured to direct the voltage regulator to be in a high impedance state during the sleep mode (open circuits due to the switches of ¶74 resulting in infinite impedance).
Regarding claim 45, Brown ‘813 teaches a method for controlling (Fig. 1, ¶62-63, network controller 112 controlling individual microcontrollers 274) at least one optically switchable device (¶66, Fig. 4, IGU 102 comprising electrochromic devices 220), comprising: 
Vcommand) based at least in part on a target optical state of the at least one optically switchable device (¶63-64, adjustment of Vcommand based on feedback from the switchable device and/or additional sensors; Fig. 3 and ¶53, voltage details of the optical state(s) and sensing thereof); 
(ii) generating an enable signal (¶63, drive control algorithm i.e. an enabling of drive and/or disabling of drive, ¶75, “at certain times of day as well as according to certain times of year, according to certain conditions or in response to other feedback, or based on manual input” i.e. a scheduled, feedback-based, or manual enabling); 
(iii) directing a voltage regulator (Fig. 4, PWM 276) to
(I) receive power at an initial voltage (Fig. 4, PWM 276 receiving Vsupply), 
(II) alter the initial voltage (Vsupply) based at least in part on the command voltage signal (¶63-64, ¶74-75) to provide a voltage signal at a regulated voltage (VPW1 and/or VPW2), and 
(III) output the voltage signal at the regulated voltage to power the at least one optically switchable device (¶63-64, Fig. 4); 
(iv) deasserting the enable signal responsive (¶63, drive control algorithm i.e. an enabling of drive and/or disabling of drive) at least in part to an indication that an optical state of the at least one optically switchable device has reached the target optical state (¶74, at a desired optical state, switching PWM to save energy by not drawing power from Vsupply); and 
(v) directing the voltage regulator to enter a sleep mode (¶74, “not drawing power from Vsupply”, see Fig. 4 where the voltage regulator 276 receives from Vsupply) at least in part in connection with deassertion of the enable signal (¶74, energy savings mode as cited considered as the sleep mode).
Regarding claim 46, Brown ‘813 teaches the method of claim 45, further comprising considering a feedback signal comprising an open circuit voltage signal across the at least one optically switchable ¶78, voltage or current feedback from the electrochromic device or PWM).
Regarding claim 47, Brown ‘813 teaches the method of claim 45, and further discloses wherein entry into the sleep mode is at least in partially in response to an indication that the target optical state has been reached (¶74, low power hold at a desired optical state).
Regarding claim 49, Brown ‘813 teaches the method claim 45, further comprising receiving: (i) one or more device parameters, (ii) one or more first drive parameters (¶27, ¶63, ¶79-83), and/or (iii) one or more lite identifiers (¶27, Fig. 1), associated with the optically switchable device (¶27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown ‘813 as applied to claim 21 above, and further in view of Xu (US 20130038218 A1).
Regarding claim 22 and 23, the modified Brown ‘323 teaches the apparatus of claim 21, and further discloses wherein the at least one controller (274) is operatively coupled (Fig. 4) to a down converter (PWM, as detailed Fig. 5A or 5B, having left and right converters; ¶58-59 details that the PWM by the device of Fig. 4 varies the voltage according to the profile of Fig. 3), which at least one controller is configured to (Fig. 3, showing the voltage details associated with switchable device states) direct the down converter to (A) receive a power supply signal at a supply voltage (Vsupply, ¶74, generally the main building power, e.g. 120V or 240V at a wall outlet), (B) decrease a magnitude of the supply voltage to the initial voltage (¶58-59 and Fig. 3 showing that the main building power is decreased in magnitude to 0V initially). 
Brown ‘813 does not explicitly show (C) provide the power at the initial voltage to the voltage regulator.
Xu explicitly shows that an electrochromic window tinting device (¶56) controller (300) includes a down converter (power conditioning module 310) for receiving AC/DC power main and performing ¶88 “to meet the power requirements of the internal components of controller 300 as well as the power requirements of certain loads 1 through n”) to a plurality of initial voltages (¶88-89, voltage regulation for a plurality of DC power circuits i.e. voltage regulators 312-1 through 312-n).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stepped down the building voltage Vsupply of Brown ‘813 to an appropriate voltage for operation of an electrochromic window tinting device’s voltage regulator according to the teachings of Xu and thereby ensured the electrochromic window could be operated within its design parameters.

Claims 34-36, 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over by Brown ‘813 (US 20130271813 A1) as applied to claims 21 and 45, further in view of Mitchell (US 20080239451 A1).
Regarding claim 34, Brown ‘813 teaches the apparatus of claim 21, and explicitly shows wherein the sleep mode is a first sleep mode (energy savings mode).
Brown ‘813 does not explicitly show wherein the at least one controller is configured to enter into a second sleep mode responsive at least in part to the voltage regulator being in the first sleep mode for a designated duration.
Mitchell explicitly shows the processor going into a sleep mode after a designated duration (¶29, sleep mode after the extant instructions are carried out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the controller sleep mode of Mitchell for the controller of Brown ‘813 after the voltage regulator enters sleep mode (that is, after tinting instructions are carried out) for the purpose of further reducing the energy required for control of the electrochromic windows.
Regarding claim 35, the modified Brown ‘813 teaches the apparatus of claim 34, and further discloses wherein the at least one controller is configured to awaken itself from the second sleep mode periodically (Mitchell, ¶7, ¶29-30, ¶38, ¶48).
Regarding claim 36, the modified Brown ‘813 teaches the apparatus of claim 35, and fairly suggests wherein the at least one controller is configured to measure the optical state of the at least one optically switchable device during at least one awakening from the second sleep mode (¶41, controller inferring opacity of the window; clearly, this measurement is carried out during an awake period).
Regarding claim 37, the modified Brown ‘813 teaches the apparatus of claim 34, and further discloses wherein the at least one controller is configured to be awakened from the second sleep mode at least in part in response to an interrupt from a signal of another controller and/or signal of a sensor (Mitchell, ¶33, ¶45, ¶48).
Regarding claim 50, Brown ‘813 teaches the method of claim 45, and explicitly shows wherein the sleep mode is a first sleep mode (energy savings mode).
Brown ‘813 does not explicitly show wherein the method further comprises directing a processing unit to enter into a second sleep mode responsive at least in part to the voltage regulator being in the first sleep mode for a designated duration.
Mitchell explicitly shows the processor going into a sleep mode after a designated duration (¶29, sleep mode after the extant instructions are carried out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the controller sleep mode of Mitchell for the controller of Brown ‘813 after the voltage regulator enters sleep mode (that is, after tinting instructions are carried out) for the purpose of further reducing the energy required for control of the electrochromic windows.
Regarding claim 51, the modified Brown ‘813 teaches the method of claim 50, and further discloses further comprising periodically awakening the processing unit from the second sleep mode (Mitchell, ¶7, ¶29-30, ¶38, ¶48).. 
Regarding claim 52, the modified Brown ‘813 teaches the method of claim 50, and further discloses further comprises directing the processing unit to awaken from the second sleep mode in response at least in part to an interrupt from a signal of another controller and/or signal of a sensor (Mitchell, ¶33, ¶45, ¶48).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown ‘813 as applied to claim 37 above, and further in view of Brown ‘323 (US 20140236323 A1).
Regarding claim 38, the modified Brown ‘813 teaches the apparatus of claim 37, but does not explicitly show wherein the signal is an occupancy signal, and wherein the sensor is an occupancy sensor.
Brown ‘323 explicitly shows wherein the signal is an occupancy signal, and wherein the sensor is an occupancy sensor (¶193, “In this case, the sense logic 1516 may receive sensor data from a sensor (e.g., motion sensor) indicating that the room is vacant and sense logic 1516 may determine an override value and relay the override value to override logic 1514.” ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Brown ‘813 to be awakened from the second sleep mode at least in part in response to an interrupt from a occupancy signal of an occupancy sensor according to the teachings of Brown ‘323 for the purpose of overriding predictive controls during periods of non-use, thereby saving energy.


Regarding claim 53-61, the instant claims recite essentially a non-transitory computer-readable media comprises program instructions for controlling (¶66) at least one optically switchable device (¶66,  IGU 102 includes two electrochromic devices 220), which program instructions, when executed by one or more processors (¶66, microcontroller 274 includes a processor), are configured to cause the one or more processors to perform essentially the same limitations as those addressed above, which are rejected on the same basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33, 43, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. US 10495939 B2. Although the claims at issue are not identical, they are not patentably distinct from each other in view of Brown (US 20140236323 A1).
Regarding claim 33, the ‘939 patent’s claims 1 in view of Brown ‘813 as detailed above teaches the apparatus of claim 21, and the ‘939 patent’s claims 1 and 8 fairly suggests wherein the at least one controller is configured direct the voltage regulator to awaken from the sleep mode (claim 1: it being an obvious requirement that the control component and the voltage regulator needs to be active in order to effect control), responsive to an indication that a tint state of the optically switchable device has traversed a threshold (claim 1, “in response to a second indication regarding the tint state” and claim 8, “wherein the second indication indicates at least that the tint state of the optically switchable window has traversed a threshold”). 
Regarding claim 43, the ‘939 patent’s claims 1 in view of Brown ‘813 as detailed above teaches the apparatus of claim 42, and the ‘939 patent’s claims 1 and 8 fairly suggest wherein the other indication is that a tint state of the optically switchable device has traversed a threshold (claim 1, “in response to a second indication regarding the tint state” and claim 8, “wherein the second indication indicates at least that the tint state of the optically switchable window has traversed a threshold”).
Regarding claim 48, the ‘939 patent’s claims 1 in view of Brown ‘813 as detailed above teaches the method of claim 45, and the ‘939 patent’s claims 1 and 8 fairly suggest further comprising directing the voltage regulator to awaken from the sleep mode (claim 1: it being an obvious requirement that the control component and the voltage regulator needs to be active in order to effect control), at least partially in response to an indication that a tint state of the optically switchable device has traversed a threshold (claim 1, “in response to a second indication regarding the tint state” and claim 8, “wherein the second indication indicates at least that the tint state of the optically switchable window has traversed a threshold”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872